PER CURIAM:
S.S. (Mother) and K.S. (Father) appeal from the circuit court's judgment assuming jurisdiction over their minor child, N.J.S., concluding that the child was in need of care and treatment under section 211.031.1(1)(a) and (b), RSMo 2016, and placing him in the custody of the Children's Division. Mother asserts six points on appeal, and Father asserts five. Because a published opinion would have no precedential value, a memorandum explaining the reasons for the decision has been provided to the parties. The judgment is affirmed. Rule 84.16(b).